Shirley Hale Mathis,
                                                                   Individually, and as
                                                               Temporary Guardian of the
                                                              Person of the Estate of Carlos
                                                                 Y. Benavides, Jr., Jesus
                                                                Guillen and Julio Garcia,

                         Fourth Court of Appeals
                                San Antonio, Texas
                                        May 5, 2014

                                   No. 04-13-00270-CV

                                 Leticia R. BENAVIDES,
                                         Appellant

                                            v.

Shirley Hale MATHIS, Individually, and as Temporary Guardian of the Person of the Estate of
               Carlos Y. Benavides, Jr., Jesus Guillen and Julio Garcia, Jr.,
                                        Appellees

                 From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2011PB000081L2
                         Honorable Jesus Garza, Judge Presiding


                                      ORDER
Sitting:     Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice


     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2014.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court